Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Mandir on May 13, 2021.
	Claim 1 was amended as follows:
--Claim 1.	A method for use with a blood sample, the method comprising:
measuring hemoglobin concentration within at least a portion of the blood sample, by performing a first measurement on a first portion of the blood sample;
measuring mean corpuscular hemoglobin in the blood sample, by performing a second measurement on a second portion of the blood sample, the second portion being diluted with respect to the first portion; 	
determining a red blood cell count per unit volume within the blood sample, by dividing the concentration of hemoglobin measured within the first portion by the mean corpuscular hemoglobin measured within the second portion; and
determining counts of one or more components per unit volume within the blood sample, based on the red blood cell count per unit volume within the blood sample, by:


determining the count of the one or more components per unit volume within the blood sample by multiplying the red blood cell count per unit volume by the ratio.—
Claim 5 was amended as follows:
--Claim 5.	The method according to claim 1, wherein the one or more components within the blood sample are selected from the group consisting of: red blood cells, red blood cells of a given type, white blood cells, white blood cells of a given type, circulating tumor cells, platelets, platelets of a given type, bacteria, pathogens, pathogens of a given type, reticulocytes, and Howell-Jolly bodies.—
	Claim 13 was amended to read:
--Claim 13.	Apparatus for use with a blood sample, the apparatus comprising: at least one computer processor configured to:
measure hemoglobin concentration within at least a portion of the blood sample, by performing a first measurement on a first portion of the blood sample,
measure mean corpuscular hemoglobin in the blood sample, by performing a second measurement on a second portion of the blood sample, the second portion being diluted with respect to the first portion,

determining counts of one or more components per unit volume within the blood sample, based on the red blood cell count per unit volume within the blood sample, by:
analyzing a microscopic image of at least one of the first and second portions of the blood sample, such as to determine a count of the one or more components and a count of red blood cells within the at least one of the first and second portions of the blood sample, determining a ratio between the count of the one or more components and the count of red blood cells within the at least one of the first and second portions of the blood sample, and
determining the count of the one or more components per unit volume within the blood sample by multiplying the red blood cell count per unit volume by the ratio.—
Claim 14 was amended as follows:
--Claim 14.	A computer software product, for use with a blood sample, the computer software product comprising a non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by a computer cause the computer to perform the steps of:
measuring hemoglobin concentration within a first portion of the blood sample, by performing a first measurement on the first portion of the blood sample;
measuring mean corpuscular hemoglobin in the blood sample, by performing a second measurement on a second portion of the blood sample, the second portion being diluted with respect to the first portion; 


determining counts of one or more components per unit volume within the blood sample, based on the red blood cell count per unit volume within the blood sample, by:
analyzing a microscopic image of at least one of the first and second portions of the blood sample, such as to determine a count of the one or more components and a count of red blood cells within the at least one of the first and second portions of the blood sample, determining a ratio between the count of the one or more components and the count of red blood cells within the at least one of the first and second portions of the blood sample, and
determining the count of the one or more components per unit volume within the blood sample by multiplying the red blood cell count per unit volume by the ratio.—
Claim 45 as amended as follows:
--Claim 45.	The apparatus according to claim 13, wherein the one or more components within the blood sample are selected from the group consisting of: red blood cells of a given type, white blood cells, white blood cells of a given type, circulating tumor cells, platelets, platelets of a given type, bacteria, pathogens, pathogens of a given type, reticulocytes, and Howell-Jolly bodies.—
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/099,270 is being allowed since the closest prior art to Zhang et al (US 8,192,995) fails to teach or fairly suggest a method, an apparatus and a computer software product for determining a count of red blood cells per unit volume in a blood sample by dividing a measured hemoglobin concentration in a first portion of the blood sample by mean corpuscular hemoglobin measured . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 13, 2021